DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 2-14) in the reply filed on 02 May 2022 is acknowledged.

Status of Claims
Claims 2-25 are pending; claim 1 previously was cancelled; claims 15-25 have been withdrawn; and claims 2-14 are currently under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statements submitted on 29 October 2021, 10 February 2022 (2), 02 March 2022, and 08 April 2022 have been acknowledged and considered by the Examiner. 
Applicant should note that the large number of references in the attached IDS have been considered by the Examiner in the same manner as other documents in Office search files are considered while conducting a search of prior art.  See MPEP 609.05(b).  Applicant is requested to direct the Examiner to any references in the IDS which may be of particular relevance to the presently claimed invention in response to this Office Action.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Panken et al. (US 2010/0010388 A1) in view of Bradley (US 2004/0116978 A1). 
Regarding claim 2, Panken describes a neuromodulation system ([0004]) comprising
an implantable device for suppressing pain by applying a neural stimulus ([0077], [0081]), the implantable device comprising
a plurality of electrodes including at least one stimulus electrode ([0077]) and at least one sense electrode (suggested by [0177])
a stimulus source for providing stimuli to be delivered from the at least one stimulus electrode to an electrically excitable tissue of a patient ([0077], [0079])
an accelerometer configured to measure one or more of orientation and movement of the implantable device ([0143])
a processor configured to program the implantable device to provide stimuli based on one or more of the measured orientation and the measured movement ([0087], [0089])
Specifically regarding the incorporation of at least one sense electrode, the Examiner respectfully directs Applicant to Panken’s paragraph [0177], which describes implantable medical devices “that are generally dedicated to sensing or monitoring.”  Panken continues, describing one such implantable monitoring device that is “configured to evaluate sensing integrity of leads or electrodes associated with the implantable monitoring device based on sensed signals evoked by delivery of stimulation by the implantable stimulation device.”  Based on this, the Examiner respectfully submits that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate at least one sense electrode as part of the plurality of electrodes described by Panken, as doing so advantageously allows the resulting device to appropriately monitor the evoked responses to the stimulation and thereby evaluate the sensing integrity, as described by Panken.  Such a configuration also has the advantageous property of allowing the system to dynamically adjust the stimulation according to the evoked response, thereby optimizing the stimulation for a specific scenario.  
Regarding claim 2, Panken does not explicitly disclose providing stimulation in the dorsal column of the patient, measurement circuitry for measuring a neural response sensed at the at least one sense electrode and evoked in response to a stimulus, and providing stimulation based on the measured neural response.  However, Bradley also describes a neuromodulation system including an implantable device for suppressing pain by applying a neural stimulus ([0007], [0031]) including providing stimulation in the dorsal column of the patient ([0012]), measurement circuitry for measuring a neural response sensed at the at least one sense electrode and evoked in response to a stimulus ([0066]), and providing stimulation based on the measured neural response ([0066] - [0068]).  As Bradley is also directed towards a neuromodulation system and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a stimulation site and measurement circuitry similar to those described by Bradley when using the system described by Panken, as doing so advantageously allows the resulting system to better respond to changes in patient status and provide updated stimulation to the patient as needed.  
Regarding claim 3, Panken describes wherein the implantable device further comprises a control unit configured to control the stimulus source to provide the stimuli according to the program ([0132]).
Regarding claim 4, Panken describes wherein controlling the stimulus source according to the program comprises altering a parameter of the stimuli based on the one or more of the measured orientation and the measured movement, according to the program ([0089] - [0090]), and controlling the stimulus source to provide the stimuli according to the parameter ([0132]).  Additionally, Bradley describes wherein controlling the stimulus source according to the program comprises altering a parameter of the stimuli based on the measured neural response, according to the program ([0066] - [0068]), and controlling the stimulus source to provide the stimuli according to the parameter ([0066] - [0068]). 
Regarding claim 5, Panken describes wherein the processor is configured to set up the program by
measuring a posture of the patient using the measure of orientation from the accelerometer ([0063], [0087])
adjusting a parameter of the stimuli based on the measured neural response ([0063])
recording the adjusted parameter in association with the measured posture ([0067])
Regarding claim 6, Panken describes wherein the processor is configured to record the adjusted parameter in association with the measured posture in a table of program parameters versus posture parameters ([0067, [0069], [0146]). 
Regarding claim 7, Panken describes wherein the adjusting the parameter of the stimuli is carried out by a control unit of the implantable device according to a feedback loop ([0063], the medical device may adjust therapy parameters in response to different postures states, and the therapy adjustments may be fully automatic, which effectively acts as a “feedback loop” as claimed). 
Regarding claim 11, Panken describes wherein the processor is part of an external computing device in communication with the implantable device ([0012] - [0013]). 
Regarding claim 12, Panken describes wherein the programming forms part of an automated device fitting procedure for the implantable device ([0098], [0321])
Regarding claim 13, Panken describes wherein the accelerometer is configured to measure at least orientation of the implantable device ([0143]). 
Regarding claim 14, Panken describes wherein the accelerometer is configured to measure at least movement of the implantable device ([0086] - [0067], [0143]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Panken in view of Bradley, further in view of Gerber et al. (US 2011/0040546 A1).
Regarding claim 8, Panken in view of Bradley suggests the neuromodulation system of claim 7.  Panken also describes 
controlling the stimulus source to provide the stimuli ([0077], [0079])
measuring a neural response to the stimuli ([0067])
comparing the measured neural response and a previously measured neural response ([0124] - [0125])
altering the parameter of the stimuli based on the comparison ([0257] - [0258])
iteratively performing the controlling, measuring, comparing, and altering ([0063], [0124])
However, neither Panken nor Bradley explicitly disclose iteratively performing the steps to bring the measured neural response equal to the previously measured neural response.  Gerber also describes a neuromodulation system including an implantable device for suppressing pain by applying a neural stimulus ([0033]), including iteratively controlling a stimulus, measuring a response, comparing the measured response to a previously measured response, and altering a stimulation parameter in order to match the measured response to a previously measured response ([0104], [0134]).  As Gerber is also directed towards a neuromodulation system and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a stimulation matching scheme similar to those described by Gerber when using the system described by Panken and Bradley, as doing so advantageously allows the resulting system to be dynamically responsive to changes in the patient’s response to a certain set of therapy parameters.
Regarding claim 9, Panken further describes wherein the altering takes into account the measured posture ([0063]). 
Regarding claim 10, Gerber describes wherein the previously measured neural response is a neural response measured under an initially programmed set of conditions ([0104], [0134]). 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Ankit D Tejani/
Primary Examiner, Art Unit 3792